FADELEY, J.,
concurring.
The statute regulating injunctions in cases of this kind requires that several factual conditions be present. Before an injunction is permitted, the trial court must enter findings of fact that satisfy those conditions.
ORS 662.080 requires, among other things,
“findings of fact by the court, to the effect:
*466“(1) That unlawful acts have been threatened and will be committed * * *.
“(2) That substantial and irreparable injury to complainant’s property will follow.
“(4) That complainant has no adequate remedy at law.” (Emphasis added.)
The temporary injunction presented to and signed by the trial judge fails to include any finding that complainant has no adequate remedy at law. Thus, it does not satisfy the statute and must be vacated.
Remand to consider correcting that deficiency might be appropriate if it arguably could be corrected. That depends, however, on the main issue argued by the parties in this appeal. That issue is whether complainant, occupying the status of a subcontractor at various general contractor’s job sites, has authority to order a person to leave any of those sites such that the person engages in unlawful conduct, i.e., becomes a trespasser, by remaining on such sites after complainant orders her or his departure.1 Complainant insists that, as a subcontractor working at the sites, it has such authority. Appellants dispute whether that authority exists.
The record contains no evidence of complainant’s authority. Complainant does not own the sites. Although the right to exclusive possession is also sufficient to allow the possessor to order others to leave the area possessed,2 the record contains no evidence of any such right of a subcontractor at the relevant job sites. Thus, no trespass is established.
The various requirements of the special injunction statute are not satisfied, as outlined above. The injunction must be vacated on the foregoing legal grounds.

 Complainant does not contend here, in an effort to satisfy ORS 662.080(2), that irreparable injury to complainant’s property will follow unless appellants are excluded. The petition seeking the injunction specifically did not allege job-site injury to complainant’s “property.” It relies on allegations of job-site trespass. Respondent alleged, in response, that appellants’ allegations failed to satisfy the statute.


 Martin v. Union Pacific Railroad, 256 Or 563, 565, 474 P2d 739 (1970); Hager v. Tire Recyclers, Inc., 136 Or App 439, 445, 901 P2d 948, on recons 138 Or App 120, 906 P2d 842 (1995), rev den 323 Or 690 (1996).